DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A review of the specification does not find express support for “wherein the second pressure adjuster is arranged to the film in a direction perpendicular to a direction penetrating the film” in claim 1. Applicant cites to Figures 10A-10C; however, it is not seen how the first pressure .
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. If the second pressure adjuster is perpendicular to the film, it is unknown how both the first and second pressure adjusters can face the opening.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The language of “in a plane view” of the first and second pressure adjuster is awkward and the first and second pressure adjuster arranged adjacently, but relative to what.  For the purposes of examination (and possible amendment), the claim will be interpreted as wherein the first pressure adjuster and the second pressure adjuster are arranged adjacently to each other in the same plane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mack et al. (US 2015/0030893).
Regarding claims 1 and 4, Mack discloses a vent housing for advanced batteries comprising:
electrochemical cells 42 (Fig. 3);
battery housing 44;
an opening 92 that allows communication between an interior and an exterior of the housing (Fig. 5);
a ventilation vent 96 (first pressure adjuster) and an internal burst vent 94 (second pressure adjuster) (Fig. 6).
Ventilation vent 96 may include a covering 98 (film), which is configured to serve as a gas-selective permeability layer to enable only gases to pass there through. For example, the covering 98 may allow certain gases to exit through the ventilation vent 96 while resisting the ingress of The internal burst vent configured to open at a first pressure threshold (para 0013) and interpreted as prohibiting the passage of gas and liquid since it functions as a burst vent. Figure 6 to Mack is provided below.


    PNG
    media_image1.png
    679
    717
    media_image1.png
    Greyscale

Regarding claim 3, Mack discloses further discloses a hose connection assembly 72 (communication part) with cover 80 (Fig. 5).  

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723